Citation Nr: 0527834	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-07 007A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
epicondylitis of the elbows.

2.	Entitlement to service connection for bilateral 
epicondylitis of the elbows.

3.	Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 1985, and he had subsequent service in the U.S. Naval 
Reserves.  

This case comes to the Board of Veterans' Appeals (Board) 
from August 2000 and January 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The August 2000 decision denied the 
veteran's claims for service connection for bilateral elbow 
and knee disorders, as not well grounded.  And after 
elimination of this requirement by the Veterans Claims 
Assistance Act (VCAA), the January 2002 decision 
readjudicated the claims on the full merits, i.e., de novo, 
but continued to deny them. 

When remanding this case to the RO in March 2004, however, 
the Board noted that the claim for service connection for an 
elbow disorder ("arm condition") was first considered and 
denied by the RO even earlier, in May 1996.  And the Board 
had also issued a decision in April 1999 denying this claim.  
See 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1104 
(2004) (when the Board affirms a determination of the RO, 
that determination is subsumed by the final appellate 
decision).  See also 38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1100(a) (a decision by the Board is final unless the 
Chairman of the Board orders reconsideration of the decision, 
or the claimant files an appeal to the United States Court of 
Appeals for Veterans Claims (Court/CAVC)).

The Board further noted that, since there is finality to the 
prior April 1999 decision, the veteran must submit new and 
material evidence to reopen the claim for his bilateral elbow 
disorder.  See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Hence, the Board recharacterized the 
issue on appeal concerning an elbow disorder, as whether new 
and material evidence has been received to reopen this claim.

The Board then remanded the case to the RO (via the Appeals 
Management Center (AMC)) for additional development of the 
evidence and consideration.  In April 2005, the AMC issued a 
supplemental statement of the case (SSOC), continuing the 
denial of the petition to reopen the claim for service 
connection for bilateral epicondylitis of the elbows, and the 
claim for service connection for arthritis of the knees.  The 
AMC then returned the case to the Board for further appellate 
review.

The Board also reiterates (as initially mentioned in the 
March 2004 remand) that, during the January 2003 hearing at 
the RO and in an informal hearing presentation submitted by 
his representative, the veteran appeared to raise an 
additional claim for service connection for a cervical spine 
disorder.  This additional claim, however, is not currently 
before the Board.  38 C.F.R. § 20.200 (2004).  So it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran was properly notified of the Board's April 
1999 decision denying service connection for an arm 
disability (to include any condition claimed as affecting 
the elbow, specifically).

2.	Some of the additional evidence received since that April 
1999 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral epicondylitis of the elbows.

3.	The most persuasive evidence of record establishes that 
the veteran's bilateral epicondylitis did not originate in 
service and is not otherwise causally related to his 
military service.

4.	There is no competent medical evidence suggesting the 
arthritis in the veteran's knees originated in service or is 
otherwise causally related to his military service.


CONCLUSIONS OF LAW

1.	The Board's April 1999 decision denying service 
connection for an arm disability (including as it affects 
the elbow, specifically) is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100 (2004).

2.	The evidence received since that April 1999 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for bilateral epicondylitis of 
the elbows.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.	The bilateral epicondylitis of the veteran's elbows was 
not incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303 (2004).

4.	The arthritis in the veteran's knees was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303, 3.307, 3.309 (2004).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004). 

In this case, as mentioned, the veteran's claims initially 
were denied in August 2000 because they were not well 
grounded.  While his appeal was pending, the VCAA was 
enacted and the RO decided to readjudicate the claims after 
first complying with the requirements of this then new law.

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004) (Pelegrini II).  

In this particular case, the veteran was provided the 
required VCAA notice by a July 2001 letter, which was prior 
to the RO's denial of the claims on appeal in January 2002.  
Therefore, this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini II, 18 
Vet. App. at 120-121.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The July 2001 VCAA notice provided the veteran with notice 
of the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language 
of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the July 2001 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
Bear in mind he more recently received an additional letter 
in March 2004, as a result of the Board's March 2004 remand, 
specifically as part of the continuing duty to comply with 
the VCAA.  And this letter included mention of the "fourth 
element" in question, as the Board expressly had directed 
in its remand.  The letter requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

In developing the veteran's claims, the RO obtained the 
veteran's VA outpatient treatment (VAOPT) records.  In 
August 2001, he underwent a VA orthopedic examination, and 
in November 2001, a VA physician provided a medical opinion 
with respect to the likely etiology of the veteran's claimed 
bilateral epicondylitis.  Private treatment records were 
obtained from Dr. M. Shafi, and L. Barile, a private 
chiropractor.  The veteran has also provided testimony 
during a January 2003 hearing at the RO.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claims.

Factual Background

The veteran's service medical records (SMRs) are negative 
for any indication of an elbow or knee injury.  A February 
1983 physician's report notes that the veteran had recently 
twisted his left ankle, and the assessment was flex hallucis 
longus strain.  Another record dated that same month notes a 
complaint of left ankle pain over the previous three weeks, 
with no history of trauma, and with pain also in the knees 
and elbows.  It was noted that the veteran had full ankle 
range of motion, no edema, and no inflammation; the 
assessment was sore joints and muscles.  The report of the 
veteran's separation physical, dated September 21, 1985, 
notes a complaint of low back pain, but otherwise does not 
reflect any abnormalities of the upper or lower extremities.  
A routine physical examination conducted on June 13, 1987, 
while in the Naval Reserves, also does not indicate the 
presence of either elbow or knee conditions.

In March 1996, hospitalization records from the Muhlenberg 
Regional Medical Center show the veteran underwent a lumbar 
laminectomy procedure, but do not note any symptoms of or 
treatment for an elbow or knee condition.

In its May 1996 rating decision, the RO denied the veteran's 
claim for service connection for an arm condition, as not 
well grounded.

Treatment records from the Prizm Environmental and 
Occupational Health clinic, dated from January to May 1995, 
reflect an ongoing assessment of bilateral epicondylitis.

In April 1997, the veteran testified during a hearing at the 
RO that he believed his elbow condition developed in service 
as a result of strenuous occupational duties as a 
boatswain's mate, and that his symptoms in service consisted 
of pain, fatigue, and grinding or snapping from the elbows.  

In a statement received in July 1997, the veteran described 
various in-service events that he indicated may have 
contributed to his claimed elbow condition, including one 
instance in which he was required to jump 10 to 15 feet from 
the end of a ladder to the ground during bad weather 
conditions, and he fell forward onto the deck of the ship.

The report of a January 1996 VA examination reflects the 
veteran's report that while serving aboard the ship on which 
he was stationed, he fell and landed on his elbow on two 
occasions.  He did not recall whether he sought medical 
attention and reported the injury.  On objective physical 
examination, his left elbow was normal in external 
appearance.  He had full range of motion about the elbow with 
no crepitus.  There was pain to palpation of his lateral 
epicondylar region on the left.  He otherwise used the left 
arm in a functional manner throughout the examination.  The 
diagnosis was, in pertinent part, a history of left elbow 
lateral epicondylitis that was still symptomatic.  The 
examiner noted that it was unclear as to whether this was a 
service-related condition, and that the veteran's service 
records would be needed to determine this.

A March 1998 statement from an individual claiming to have 
served with veteran, notes that he and the veteran had worked 
together on many occasions while conducting various tasks in 
port and out at sea, and that he recalled one instance in 
which the veteran had injured himself when pulling rope as a 
linehandler assisting with the ship's refueling process. 

In January 1999, the veteran provided testimony during a 
hearing before a Member of the Board (Veterans Law Judge 
(VLJ)), wherein he related that he had recently been 
diagnosed with epicondylitis, and that he first noticed pain 
and discomfort in his elbows during military service.

Following the hearing, the veteran submitted a copy of a June 
1984 letter that he had written to a family member, wherein 
he described the circumstances of an incident in which he had 
been accidentally hit on the head by a moving pelican hook 
aboard the ship on which he was stationed.  

In its April 1999 decision, the Board denied service 
connection for an arm disability.  The Board noted that the 
evidence then of record did not clearly establish a current 
arm disability, and in any event, there was no evidence of 
any arm disability during military service, or evidence to 
otherwise indicate a relationship between a current arm 
disability and service.  

Records from the Lyons VA Medical Center (VAMC), dated from 
March 2000 to September 2004, include a January 1998 
physician's report showing a complaint of elbow pain.  A 
September 2002 report notes that the veteran complained of 
right knee pain that began in 1983 during military service.  
He further stated that his knee pain currently was at a level 
of 9, on a scale of 0 to 10 (with 10 representing the highest 
degree of pain).  The assessment was chronic right knee pain.  
The report of a January 2003 x-ray of the elbow notes an 
impression of arthritic changes at the olecranon process. 

In May 2000, the veteran's representative submitted private 
treatment records from Dr. M. Shafi, which the RO thereafter 
considered as an informal claim for service connection for 
bilateral elbow and knee disorders.  (As indicated above, 
with regard to the veteran's claimed elbow disorder, the 
medical evidence submitted in May 2000 actually constituted a 
petition to reopen the claim for service connection for this 
condition, in view of the prior April 1999 Board denial of 
the claim on its merits.)

The treatment reports received from Dr. Shafi, identified by 
this physician as a lumbar spine residual functional capacity 
questionnaire, notes in its summary of medical findings, a 
history of arthroscopic surgery in 1990 on the left knee in 
which the anterior cruciate ligament was removed.  Also noted 
was that the veteran complained of occasional weakness in the 
left knee, and of some discomfort after walking for a 
prolonged period of time.   

The report of a May 2000 VA general medical examination notes 
the veteran's reported of a history of bilateral elbow pain, 
and of bilateral knee joint pain.  He also complained of 
joint pain affecting the spine and foot.  The diagnosis was 
multiple orthopedic abnormalities rendering the veteran 
unemployable.  

In its August 2000 rating decision at issue, the RO denied 
service connection for bilateral elbow and knee disorders.

In November 2000, the RO received treatment records from Dr. 
Shafi, dated from January 1995 to October 2002, which note a 
continuing assessment of bilateral humeral epicondylitis.  

In his November 2000 letter, Dr. Shafi noted that the veteran 
was having persistent pain in both arms and his lower back, 
and that he had been undergoing treatment for a long period 
of time for chronic elbow pain, with difficulty moving and 
lifting objects.  He further noted that the veteran had 
described, as well as provided photographs of himself working 
during service that were consistent with his description, in-
service occupational duties that included pulling and lifting 
heavy cables and climbing poles.  The veteran had also 
reported injuring both upper extremities during service, 
including a chronic tear of the extensor brevis tendons. The 
physician then expressed the opinion that the veteran's upper 
extremity symptoms arose from his service work with heavy 
cable lifting and pulling, and repetitive motion (which the 
physician indicated also likely caused a lower back problem). 



On VA examination in August 2001 by an orthopedist, it was 
noted that the veteran complained of intermittent episodes of 
pain in both elbows, and that he had local tenderness over 
the epicondyles with pain on stressing and increasing 
pressure.  Also noted was that the veteran had pain in both 
knees that increased on motion, and with positive 
patellofemoral grinding.  There was no pain stressing medial 
or lateral collateral ligaments, joint line tenderness, 
weakness of the joint, or pain stressing the knee joints.  
The examiner diagnosed bilateral epicondylitis, 
patellofemoral arthritis, and degenerative disease of the 
lumbosacral spine.   

In a November 2001 addendum to the above examination report, 
a VA medical provider other than the August 2001 physician 
noted that he had reviewed the veteran's claims file, and 
indicated that since the pain of epicondylitis was generally 
aggravated by heavy use of the arm, the type of work that the 
veteran described as his occupational specialty in service 
would have caused extreme discomfort.  However, the physician 
then noted, it was very unlikely that this occurred since 
there was no record of the veteran seeking medical treatment.  
He concluded that the present condition of epicondylitis 
therefore should not be service connected.   

In January 2002, the RO reconsidered the claims for service 
connection for bilateral elbow and knee disorders, following 
notification to the veteran of the provisions of the VCAA, 
and again denied the claims.

In January 2003, during a hearing at the RO, the veteran 
described ongoing problems with elbow tendonitis, and pain 
and discomfort in his knees, since his active military 
service.  He stated that, during the time period he was with 
the Naval Reserve from 1985 to 1988, he had various periods 
of active duty for training (on weekends, and for longer 
periods during the summer), which involved some lifting and 
other physical tasks.  He also testified that his elbow and 
knee problems had recently become worse, and that he had 
difficulty lifting objects over 20 to 25 pounds, and 
intermittent pain over the area of the kneecaps.  



Reopening the Claim for Bilateral Epicondylitis of the Elbows

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Here, the veteran's claim for service connection for an arm 
disability was denied by the Board in April 1999.  He did 
not appeal the decision, even though this was an option 
following creation of the Court, formerly the U.S. Court of 
Veterans Appeals.  Thus, this Board decision became final 
and binding on him based on the evidence then of record.  
See U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1100 (2004).  Furthermore, this, in turn, means there 
must be new and material evidence since that decision in 
order to reopen this claim and warrant further consideration 
of it on a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 
38 C.F.R. § 3.156 (2004); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the Board's April 1999 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court 
articulated a three-step analysis for adjudicating claims 
based on new and material evidence:  First, VA must 
determine whether new and material evidence has been 
submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 38 
U.S.C. § 5107(a); and third, if the claim is well grounded, 
VA may proceed to evaluate the merits of the claim after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 
(1999) (en banc.).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim and, if so, the Board 
then may proceed directly to adjudicate the claim on the 
full merits if VA has fully complied with all notification 
and assistance to the veteran that is mandated by the VCAA 
so that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran filed a petition 
to reopen his claim in May 2000, prior to this cutoff date.  
Therefore, the amended version of 38 C.F.R. §3.156(a), 
providing a new definition of new and material evidence, 
does not apply; instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

As already alluded to, in April 1999, the Board denied the 
veteran's claim for service connection for an arm disability 
because of lack of evidence of a current arm disability, and 
of evidence of any such condition during service 
(or otherwise demonstrating a nexus between a current arm 
disability and service).  The additional evidence received 
since that April 1999 decision consists of VAOPT records, an 
August 2001 VA orthopedic examination, a November 2001 
addendum statement from a VA physician, comments by Dr. M. 
Shafi, and a May 2000 general medical examination.

The record now includes competent evidence of a current 
elbow disability, specifically, bilateral epicondylitis, as 
noted in both the records from Dr. Shafi and the report of 
the August 2001 examination.  Additionally, with regard to 
the etiology of the veteran's bilateral epicondylitis, there 
are now at least two medical opinions addressing whether 
this condition is related to his military service.  
In particular, Dr. Shafi in his November 2000 correspondence 
opined that the veteran's current upper extremity symptoms, 
including chronic elbow pain, arose from his in-service 
occupational duties, while a November 2001 VA physician has 
ruled out a relationship between epicondylitis and service.  
Notwithstanding that these opinions represent contradictory 
conclusions as to the matter of nexus, in considering solely 
the issue of whether to reopen the veteran's claim, weighing 
of the probative value of the medical evidence is not 
permitted.  See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 
(1995).  The question of the probative value of this 
evidence does not arise until the claim is reopened and 
addressed on the full merits.

So, as discussed below, while the newly received evidence 
does not necessarily warrant a favorable disposition of the 
claim for service connection for bilateral epicondylitis, it 
is nonetheless so significant that it must be considered in 
order to fairly decide the merits of this claim.  Therefore, 
this evidence is both new and material and sufficient to 
reopen the claim.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).



Claims for Service Connection 

Governing Laws and Regulations

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

A.	Entitlement to Service Connection for Bilateral 
Epicondylitis

There is no record in this case of any elbow injury during 
service.  A February 1983 treatment report notes a single 
complaint of joint pain, including in the elbows, although no 
specific condition was then diagnosed; there is no indication 
of any other symptoms in service involving the elbows and/or 
arms.  Both the veteran's September 1985 separation 
examination report, and June 1987 physical examination report 
in connection with enlistment in the Naval Reserves, are 
negative for abnormalities of the upper extremities.  He has 
alleged through a July 1997 statement and testimony during 
Board and RO hearings, that he sustained one or more injuries 
in service that involved his elbows, including one instance 
in which he fell a distance of over 10 feet onto the deck of 
the ship.  There is no objective evidence of record that 
helps to corroborate this alleged in-service injury involving 
a fall.

In any event, notwithstanding the veteran's assertions of an 
in-service elbow injury, the first post-service medical 
evidence of any condition involving either elbow is not dated 
until January 1995, as noted in a private physician's 
assessment of bilateral epicondylitis.  More recent medical 
evidence, including records from Dr. M. Shafi and the August 
2001 VA examination report, confirms a present diagnosis of 
bilateral epicondylitis.  However, as indicated below, the 
most persuasive evidence on the question of whether there is 
a medical nexus between diagnosed epicondylitis and military 
service, effectively negates the presence of such an 
etiological relationship.

The veteran has provided a November 2000 letter from Dr. 
Shafi, wherein this physician noted that the veteran's in-
service occupational duties involved lifting heavy objects, 
and that the veteran had a tear of the extensor brevis 
tendons during service.  The physician opined that the 
veteran's upper extremity symptoms involving pain in both 
arms, including chronic elbow pain, arose from his duties in 
service that required repetitive motion.  The Board notes, 
however, that there is no indication that Dr. Shafi has 
reviewed the veteran's SMRs or relevant post-service 
treatment records.  Rather, his conclusion appears to be 
based upon the veteran's reported history.  While the 
physician noted a review of photographs depicting the 
veteran's duties in service, these items on their own do not 
establish a specific injury therein.  Additionally, Dr. 
Shafi's opinion relates the veteran's present elbow pain to 
service, but does not specifically address the etiology of 
epicondylitis, the disability for which service connection 
has been claimed.

A November 2001 VA medical opinion (offered as an addendum to 
the August 2001 VA orthopedic examination report), notes that 
this examiner had reviewed the veteran's claims file, and 
that the pain of epicondylitis generally would be aggravated 
by heavy use of the arm - including the type of work-related 
duties described by the veteran.  However, this examiner 
ultimately determined that it was very unlikely that this had 
happened in this particular instance at hand because there 
was no record that the veteran sought any medical treatment 
in service for elbow pain.  The examiner also indicated on 
the basis of the medical evidence of record, that it was his 
opinion that the veteran's present epicondylitis condition 
should not be service connected. 

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
opinion over the private physician's medical opinion to the 
contrary.



The VA physician who commented on the case in November 2001 
ruled out a relationship between epicondylitis and service, 
based upon a review of the entire claims file, as well as the 
veteran's assertions regarding his work-related duties 
in service.  The examiner's consideration of the record 
encompassed the SMRs, VA examination reports, and private 
treatment records, including Dr. Shafi's letter.  So this VA 
physician's opinion has the proper factual foundation; it is 
well informed.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

In comparison, Dr. Shafi did not have the opportunity to 
review any pertinent medical records, and his opinion also 
addressed the matter of nexus in less definitive terms than 
the November 2001 VA physician.  The Board also points out 
that the only other evidence pertaining to nexus, a January 
1996 examination report, noted that review of the SMRs was 
necessary to determine the etiology of epicondylitis.  Since, 
then, there is no indication Dr. Shafi had the benefit of 
considering this important evidence, and for the other 
reasons mentioned, the November 2001 VA examiner's opinion is 
the more probative opinion.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).


B.	Entitlement to Service Connection for Arthritis of 
the Knees

The veteran's service medical records do not reflect any 
complaints or findings pertaining to a knee injury.  While a 
February 1983 record notes a complaint of some knee pain, 
this treatment report appears to reflect that the veteran's 
primary complaint was of left ankle pain, in relation to an 
ankle injury previously that month; an examination at that 
time revealed full ankle range of motion and no other 
identifiable symptoms, and the assessment was soreness in the 
joints and muscles.  There is no further record of any knee 
pain in service, and the veteran's September 1985 separation 
physical was negative for any condition involving the lower 
extremities.  As a result, presumably any knee pain he had in 
service resolved, without producing chronic residual 
disability.

There is also no evidence of any arthritic condition of the 
knees within one-year of the veteran's separation from active 
military service in 1985, or of any applicable periods of 
active duty for training associated with his Reserve duty 
until 1988.  While a recent report from Dr. Shafi notes a 
history of left knee arthroscopic surgery in 1990, there is 
no evidence that the veteran had any arthritic condition 
at that time, or otherwise indicating the presence of such 
condition within the timeframe during which arthritis is 
presumed to have been incurred in service (i.e., if 
manifested to a compensable degree within one-year after 
service).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2004).  So there must be competent 
medical evidence to establish a nexus between the current 
disability and military service.  See Espiritu v Derwinski, 2 
Vet. App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999). 

The August 2001 VA examination report reflects a diagnosis, 
in pertinent part, of patellofemoral arthritis, and the VAOPT 
record note the veteran's complaints on various instances of 
knee pain.  But there is no medical opinion of record 
establishing a link between the veteran's current 
patellofemoral arthritis and his military service.  The Board 
notes that a September 2002 VAOPT report reflects the 
veteran's reported history of right knee pain, with an onset 
during military service, but this report from the veteran is 
not otherwise supported by the medical evidence.  Information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence as to the requirement of medical causation 
or nexus.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(where a history recorded by an examiner had not filtered, 
enhanced, or added medical or evidentiary value to the lay 
history through medical expertise.)  

The only other evidence alleging the veteran's patellofemoral 
syndrome is related to his service in the military comes from 
him, personally.  And as a layman, he simply is not qualified 
to provide a competent medical opinion etiologically linking 
any current diagnosed arthritic condition of the knees to his 
military service.  See Espiritu, 2 Vet. App. at 494-95. 

C.	Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A.    § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

But for the reasons stated above, the claims must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral 
epicondylitis, and moreover, the competent evidence does not 
support the claim for service connection for arthritis of 
the knees, this doctrine is not applicable in the instant 
appeal. 38 C.F.R. § 3.102 (2004); see also Alemany v. Brown, 
9 Vet. App. at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The petition to reopen the claim for service connection for 
bilateral epicondylitis of the elbows is granted.

But the claim for service connection for bilateral 
epicondylitis of the elbows is denied.

The claim for service connection for arthritis of the knees 
also is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


